Citation Nr: 1403083	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension, on a direct-incurrence basis, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for hypertension, on a direct-incurrence basis, to include as due to in-service exposure to herbicides, and as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Clarification of the issue on appeal

In October 1972, the Veteran filed claims to establish service connection for hypertension and a heart murmur.  These claims were denied by the RO in a January 1973 rating decision, and the Veteran was notified of these determinations in February 1973.  The Veteran expressed disagreement with the denials of his claims in March 1973 and submitted additional evidence in support.  In April 1973, the RO provided the Veteran with another rating decision as well as a statement of the case which continued to deny his hypertension and heart murmur claims, and he perfected an appeal to the Board later that month.  In a June 1973 decision, the Board denied these claims, and the Veteran was notified of this determination that month.  

In August 1998, the Veteran submitted a statement showing intent to reopen his claim to establish service connection for a "heart condition."  In an October 1998 letter, the RO noted the Board's June 1973 denial of his hypertension and heart murmur claims, to include the decision's finality, and informed him that new and material evidence must be received to reopen the claim for a "heart condition."  In a June 1999 rating decision, the RO denied the Veteran's application to reopen his previously-denied "heart condition" claim because no evidence pertaining to any heart condition, to include hypertension or a heart murmur, was received by VA.  The Veteran was notified of this determination later that month.  

Given (1) that hypertension and a heart murmur were the only diagnosed "heart conditions" of record at the time of the June 1999 rating decision, (2) the October 1998 letter from the RO noting the Board's prior denials of the Veteran's hypertension and heart murmur claims, and (3) the related nature of the Veteran's claims to establish service connection for hypertension, a heart murmur and a "heart condition", the Board finds that a reasonable person would have been placed on notice that the June 1999 decision to deny service connection for "a heart condition" included implicit denials of his claims for hypertension and a heart murmur.  Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (formulating the "implicit denial rule" and the factors to be considered in considering its application).  The Veteran did not express disagreement with this determination in a timely manner, and VA did not receive new and material evidence pertinent to hypertension or a heart murmur during the appeal period, and thus, the June 1999 rating decision became final.  

In May 2002, the Veteran submitted an application to reopen his previously-denied claim to establish service connection for a heart murmur.  In an August 2002 rating decision, the RO determined that new and material evidence sufficient to reopen the claim for service connection for hypertension and a heart murmur had not been received, and the Veteran was notified of this denial later that month.  The Veteran did not express disagreement with this determination in a timely manner, and VA did not receive new and material evidence pertinent to hypertension or a heart murmur during the appeal period, and thus, the August 2002 rating decision became final.  

In May 2009, the Veteran submitted a statement reflecting his intent to file a claim for service connection for hypertension, claimed as secondary to his service-connected diabetes mellitus, type II.  In a September 2009 rating decision, the RO denied the secondary service connection claim, and the Veteran was notified of this decision in October 2009.

In November 2009, the Veteran contacted the RO by telephone and expressed intent to reopen his previously-denied claim to establish service connection for hypertension.  In developing this claim, the RO obtained outstanding VA treatment records, dated from April 2009 to May 2010, and provided the Veteran with a VA examination in January 2010.  Because this evidence was received by VA within the appellate period of the September 2009 rating decision and was pertinent to the Veteran's hypertension claim, the September 2009 rating decision did not become final with respect to that issue.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  The secondary service connection claim was reconsidered by the RO in light of all of the evidence of record in a May 2010 rating decision, which continued to deny the claim.  The Veteran was notified of this determination later that month.  

In July 2010, the Veteran submitted additional evidence in support of his secondary service connection claim.  VA also received from the Veteran a written statement from a private physician addressing a possible relationship between his hypertension and his in-service exposure to herbicides.  Because this evidence was received by VA within the appellate period of the May 2010 rating decision, and it was pertinent to the Veteran's secondary service connection hypertension claim, the May 2010 rating decision did not become final with respect to that issue.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  The claim was reconsidered by the RO in light of all of the evidence of record in the July 2011 rating decision on appeal, which continued to deny the claim on the basis of direct incurrence without discussion of whether new and material evidence sufficient to reopen the claim had been received by VA under 38 U.S.C.A. § 5108, and on the basis of secondary service connection.  Thereafter, the Veteran expressed disagreement with this determination in a timely manner, and the present appeal ensued.  

In light of the foregoing, the Board concludes that the August 2002 rating decision is the prior final denial of the Veteran's hypertension claim on a direct-incurrence basis only, and the issues presently on appeal are as styled on the title page, requiring receipt by VA of new and material evidence to reopen a previously-denied claim on a direct-incurrence basis, and stems from the July 2011 rating decision denying the service connection claim, including as secondary to service-connected diabetes mellitus, as filed by the Veteran in May 2009.  As will be discussed below, by this decision, the Board reopens the previously-denied claim for service connection for hypertension on a direct-incurrence basis, which represents a complete grant of the claim to reopen.  As such, the Veteran is not prejudiced by the Board's actions in this respect.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Further, during the pendency of the appeal, the Veteran has variously asserted that his hypertension is either (1) caused by his in-service exposure to herbicides or (2) caused or aggravated by his service-connected diabetes mellitus, type II.  However, as will be further discussed below, the Board reopens the previously denied claim on a direct-incurrence basis, and remands the reopened claim for service connection for hypertension, to include under the theory of as secondary to service-connected diabetes mellitus, for further development.  

Representation

When the Veteran filed his claim in May 2009, he was represented by the Vietnam Veterans of America, as evidenced by a completed a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in the record, received by VA in August 1998.  However, in April 2012, the Veteran submitted a completed VA For 21-22a (Appointment of Individual as Claimant's Representative) in favor of the private attorney listed on the title page.  At all times after this submission, the private attorney has acted on the Veteran's behalf in all VA matters.  Accordingly, the private attorney listed on the title page of this decision is the Veteran's representative of record.

The issue of entitlement to service connection for hypertension, to include under the theory of as secondary to service-connected diabetes mellitus, is the subject of the Remand portion of the decision below, and is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied service connection for hypertension on a direct-incurrence basis.  

2.  Evidence added to the claims file since the August 2002 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision, which denied service connection for hypertension on a direct-incurrence basis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2.  Evidence received by VA since the August 2002 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for hypertension on a direct-incurrence basis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection on a direct-incurrence basis.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Direct service Connection and Herbicide Exposure

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit. 557 F.3d 1355 (Fed. Cir. 2009).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Amyloidosis, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemia (including, but not limited to hairy cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Application to reopen

As discussed in the Introduction, the Veteran's initial claim to establish service connection for hypertension was denied by the Board in the final April 1973 decision because the evidence did not show (1) an in-service disease or injury, (2) a nexus between the disability and an incident of service, or (3) that the disability was manifested by symptoms meeting the criteria of a 10 percent evaluation during the initial post-service year.  38 U.S.C.A. § 7104(b) (West 2012); 38 C.F.R. § 20.1100 (2013).  In the most recent final denial of the Veteran's claim, the RO's August 2002 rating decision, these criteria remained unestablished, and thus, to reopen the claim, the evidence received by VA since August 2002 must address these bases.  

During the pendency of the present appeal, the RO did not address whether new and material evidence sufficient to reopen the previously-denied claim had been received by VA, as per 38 U.S.C.A. § 5108.  Regardless of the RO's actions, the Board must address this matter in order to establish its jurisdiction to review the merits of a previously-denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The evidence received by VA since the August 2002 rating decision includes a June 2010 statement from Dr. Berlin, opining that the Veteran's hypertension is at least as likely as not "directly related" to his in-service exposure to herbicides while stationed in the Republic of Vietnam.  This evidence is "new," as it had not been previously considered by VA at the time of the August 2002 rating decision, and "material" as it addresses a nexus between the Veteran's hypertension and an in-service injury (exposure to herbicides), and thus, it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension on a direct-incurrence basis since the prior final denial of this claim in the August 2002 rating decision.  Shade, supra.  On that basis, the claim is reopened.  


ORDER

New and material evidence having been received, the Veteran's application to reopen the previously-denied claim for entitlement to service connection for hypertension on a direct-incurrence basis is granted.



REMAND


The Veteran asserts that he has hypertension which is the result of his service, to include his presumed exposure to herbicides while serving in the Republic of Vietnam, and/or as secondary to service-connected diabetes mellitus.  

The record reflects a diagnosis of hypertension dating back to November 1977, and, as discussed above, as noted in the Introduction and evidenced by the Veteran's service records, he served in the Republic of Vietnam during the Vietnam era, and thus, in-service exposure to herbicides is presumed.  Accordingly, elements (1) and (2) are demonstrated.  

The Board observes that hypertension is not among the list of diseases presumed by VA to be related to herbicide exposure.  38 C.F.R. § 3.309(e); see also Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Concerning element (3), evidence of a nexus between the diagnosed disorder and the in-service disease or injury, the only nexus opinion addressing this theory of entitlement is favorable to the Veteran's claim.  As noted above, in the June 2010 statement, Dr. Berlin opined that the Veteran's hypertension is at least as likely as not "directly related" to his in-service exposure to herbicides while stationed in the Republic of Vietnam.  However, no rationale was provided for this favorable opinion.  While VA opinions were obtained in January 2010 as to direct-incurrence, and in February 2011 and June 2013 as to secondary service connection, no opinion has been obtained as to service connection on a direct-incurrence basis with consideration of all additional evidence of record, to include the June 2010 private physician's opinion.  A VA opinion based on consideration of all the evidence of record, to include the June 2010 private physician's opinion, as to whether the Veteran's hypertension is etiologically related to service, would be useful prior to appellate consideration of the reopened claim for service connection.

In view of the foregoing, the reopened claim is hereby remanded to the RO for the following action:

1.  Forward the Veteran's claims folder to an appropriate VA clinician for review and to provide an opinion based on consideration of all the evidence of record, to include the June 2010 private physician's opinion, as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to service, to include exposure to herbicide agents.  Complete rationale should be provided for the opinion tendered.  If the VA clinician determines that additional examination of the Veteran is necessary to provide the requested opinion, such examination should be scheduled with notice provided to the Veteran.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After completing the above development, and any other development deemed necessary, adjudicate the reopened claim, de novo, of entitlement to service connection for hypertension, on a direct-incurrence basis, to include as due to in-service exposure to herbicides, and as secondary to service-connected diabetes mellitus, type II.  If the benefit sought remains denied, provide a SSOC to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


